t c summary opinion united_states tax_court jason and misty dewey petitioners v commissioner of internal revenue respondent docket no 13650-08s filed date jason and misty dewey pro sese alicia e elliott for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after a concession by respondent the only issue remaining is whether petitioners are entitled to a sales_tax deduction in connection with the purchase of a new home background some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in arizona in date petitioners purchased a new home from kb home sales kb homes for dollar_figure the final settlement statement prepared by first american title insurance co reflects a contract sale price of dollar_figure and detailed settlement charges of dollar_figure but does not separately state any sales_tax paid moreover the record is devoid of any indication of what taxes if any kb homes paid in date the combined rate of the transaction privilege_tax for retail sales or prime contracting for the state of arizona maricopa county and the city of mesa was percent furthermore prime contractors are allowed a flat 35-percent deduction from gross_receipts in computing the transaction respondent concedes that petitioners are entitled to an additional dollar_figure deduction for taxes paid for privilege_tax owed to the state of arizona maricopa county and the city of mesa petitioners under the direction of their tax_return_preparer determined the portion of their claimed sales_tax deduction for the purchase of their new home using a formula based on estimates for the cost of land labor materials and the sales_tax rate petitioners’ estimates are as follows new home purchase amount cost of land dollar_figure labor at percent big_number materials at percent big_number sales_tax at percent big_number total big_number on schedule a itemized_deductions of their federal_income_tax return petitioners claimed a dollar_figure taxes paid deduction which consisted of dollar_figure for state_and_local_general_sales_taxes dollar_figure for real_estate_taxes and dollar_figure for personal_property_taxes in the notice_of_deficiency respondent disallowed dollar_figure of petitioners’ claimed dollar_figure taxes paid deduction as previously noted the parties stipulate that respondent has conceded an additional dollar_figure deduction for taxes paid thus respondent has allowed a dollar_figure taxes paid deduction as follows dollar_figure for personal_property_taxes dollar_figure for real_estate_taxes and dollar_figure for state_and_local_general_sales_taxes the remaining dollar_figure represents the amount petitioners claimed as sales_tax paid on the purchase of their new home the parties stipulate that for tax_year petitioners paid state income taxes of dollar_figure however on their federal_income_tax return petitioners claimed the general_sales_tax deduction in lieu of the state_income_tax deduction the parties agree that if respondent prevails and the general_sales_tax deduction on the single-family home is not allowed then petitioners are entitled to a dollar_figure deduction for state income taxes which would entitle petitioners to total itemized_deductions of dollar_figure discussion deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed rule a 503_us_79 292_us_435 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where a taxpayer has introduced credible_evidence relevant to ascertaining his tax_liability rule a petitioners have neither claimed nor shown eligibility for a shift in the burden_of_proof consequently the burden_of_proof remains with petitioners sec_164 allows a deduction for state_and_local_income_taxes paid_or_accrued during the taxable_year however sec_164 provides that a taxpayer may elect to deduct state_and_local_general_sales_taxes in lieu of state_and_local_income_taxes the term ‘general sales tax’ means a tax imposed at one rate with respect to the sale at retail of a broad range of classes of items sec_164 sec_1_164-3 income_tax regs defines the term sales_tax as a tax imposed upon persons engaged in selling tangible_personal_property or upon the consumers of such property which is a stated sum per unit_of_property sold or which is measured by the gross_sales price or the gross_receipts from the sale to qualify as a general_sales_tax a tax must meet two tests the tax must be a tax in respect of sales at retail and the tax must be general--that is it must be imposed at one rate in respect of the retail sales of a broad range of classes of items sec_1_164-3 income_tax regs in support of petitioners’ claimed sales_tax deduction petitioner jason dewey mr dewey alleges that kb homes completed an arizona form_5000 arizona department of revenue the election to deduct state and local sales_taxes in lieu of state_and_local_income_taxes is applicable for taxable years beginning after date and before date sec_164 transaction privilege_tax exemption_certificate thereby allowing kb homes to purchase construction materials without paying any sales_tax mr dewey theorizes that if kb homes did not have to pay sales_tax on the construction materials when purchased but rather paid a transaction privilege_tax when the home was sold to petitioners and since the builder never ventured any of their own capital to pay the tax then petitioners effectively paid the sales_tax on the construction materials and should be deemed a buyer at retail of this property in question respondent asserts however that the transaction privilege_tax in issue was imposed with respect to the sale of real_property and therefore does not qualify as general_sales_tax within the meaning of sec_164 we agree with respondent the state of arizona maricopa county and the city of mesa impose a tax on the privilege of doing business within their respective jurisdictions these so-called transaction privilege taxes are based on the volume of business transacted which is generally measured by gross_proceeds of sales or gross_income a sec_4 respondent also asserts that because the transaction privilege_tax for the state of arizona maricopa county and the city of mesa allow for a flat 35-percent deduction for land and labor the rates applied to contractors are not applied on generally the same base as other businesses subject_to the tax thus respondent argues that the taxes are not imposed at one rate in respect of a broad range of classes of items see sec_164 respondent further asserts that even if the taxes qualify as general sales_taxes they are not imposed upon petitioners because they were not separately_stated see sec_164 the case may be see ariz rev stat ann secs and retail or prime contracting classifications respectively to qualify as a retail_sale under the state of arizona maricopa county and the city of mesa taxing provisions the sale must consist of the transfer of tangible_personal_property at retail see id secs a mesa city code sec in duhame v state tax commn p 2d ariz the arizona supreme court concluded that a sale of a new home such as the transaction between kb homes and petitioners is not a sale of tangible_personal_property and consequently is not a retail_sale in this respect the arizona supreme court stated when a contractor fabricates his materials for the contractee and the completed structure is erected on the owner’s land it is as much real_property as the land itself the constituent elements of tangible_personal_property have been destroyed by their incorporation into the completed structure and such a contractor therefore is not making a sale of tangible personalty to his contractee id thus a contractor when fabricating personalty into realty neither sells resells sells at retail nor can he be considered a retailer id consequently kb homes did not engage in selling tangible_personal_property at retail when it sold a new home to petitioners under the state and local taxing authorities contractor’s sales are not retail sales therefore these taxes do not qualify as general sales_taxes within the meaning of sec_164 see karpinski v commissioner tcmemo_1983_50 see also beimfohr v commissioner tcmemo_1986_57 applying the holding in karpinski under similar facts accordingly we sustain respondent’s determination and hold that petitioners are not entitled to the dollar_figure deduction they claimed as state and local sales_taxes paid for the purchase of their new home in to reflect the foregoing and in the light of the parties’ agreement to allow a state_income_tax deduction decision will be entered under rule this court has held on several occasions that a home buyer may not deduct retail sales_taxes a contractor pays on the purchase of materials that went into the construction of the home see 78_tc_270 77_tc_482 43_tc_16 porter v commissioner tcmemo_1978_391 in each of these cases the tax was imposed in respect to sales of tangible_personal_property at retail that preceded the sales transaction involving the home buyer and in each case the home buyer was disallowed the deduction on the grounds that under state law the contractor was the ultimate consumer of the materials that went into construction of the home ie there was no retail_sale of the materials when the home buyer paid the contractor on account of our holding we need not address respondent’s other contentions see supra note
